Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 04/15/2020.  Claims 1-15 are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8 and 15, it is not clear to the Examiner what is the relation between the WMI event and the OSD function. Particularly, the second limitation describes OSD function is being determined using WMI and in the same token the first limitation discloses the WMI is being triggered by an OSD operation. It is known that OSD operation conveys OSD function but there is a lack of clarity regarding the role of the WMI.


As per claim 7, the claim recites “extended WMI events and OSD functions” is not clear when an WMI event and OSD function are considered “extended”. Therefore, the claim lacks clarity and will be rejected as best unerstood.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0308261) in view of Dailey et al. (US 2009/0278679).

Claim 1. Lee discloses a method for implementing On-Screen Display (OSD) on a terminal device, the method comprising steps of:
receive an output request of an OSD window using a remote control device or an external input unit through a network interface or an external device interface) ([0108]);
determining an OSD function, and acquiring popup window information corresponding to the OSD function (a controller of the display device 500 may perform control to display an OSD window 520 including predetermined type information in a first area of a second layer of the screen in correspondence with the output request signal of the OSD window 520… The predetermined type information displayed in the OSD window 520 may include channel list information, electronic program guide (EPG) information, recommended content information, an image output setting menu, etc) ([0108], fig. 5b);
generating an OSD function popup window according to the popup window information; and displaying the OSD function popup window (fig. 5b).
Lee does not explicitly disclose Windows Management Instrumentation (WMI) event, the WMI, corresponding to the WMI event according to a correspondence between WMI events and OSD functions.
However, Dailey discloses Windows Management Instrumentation (WMI) event, the WMI, corresponding to the WMI event according to a correspondence between WMI events and OSD functions) ([0031]- [0032], fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Lee. One would have been motivated to do so to improve the efficiency of an event notification process.

Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the popup window information corresponding to the OSD function comprises one or more types of information including a size of the popup window, a position of the popup window, OSD function options, and a transparency of the popup window (The predetermined type information displayed in the OSD window 520 may include channel list information, electronic program guide (EPG) information, recommended content information, an image output setting menu, etc) ([0108], fig. 5b).

Claim 3. Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the generating an OSD function popup window according to the popup window information further comprises: generating the OSD function popup window in an animated manner (shade of fig. 6b) according to popup window information corresponding to the OSD function, the OSD function popup window being a layered window ([0108]). 

Claim 4. Lee and Dailey disclose the method according to claim 2, Lee further discloses wherein the generating an OSD function popup window according to the popup window information further comprises: generating the OSD function popup window in an animated manner (shade of fig. 6b) according to popup window information corresponding to the OSD function, the OSD function popup window being a layered window ([0108]). 

Claim 5. Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the receiving a WMI event further comprises receiving the WMI event through an inter-process 

Claim 6. Lee and Dailey disclose the method according to claim 1, Dailey further discloses comprising: acquiring the correspondence between the WMI events and the OSD functions in advance ([0031]). One would have been motivated to do so to improve the efficiency of an event notification process.

Claim 7. Lee and Dailey disclose the method according to claim 1, Dailey further discloses wherein the correspondence between the WMI events and the OSD functions further comprises reserved extension bits that are used for storing extended WMI events and OSD functions corresponding to the extended WMI events, and the extended WMI events are triggered based on extended OSD shortcut operations (WMI may provide a set of extensions to the windows driver model which allows components in an IHS to provide notification and other information to an OS interface.  The information may then be retrieved from the OS interface and shared by several applications.  Both the ACPI driver and the WMI-ACPI driver may be OS drivers, or in other words, the drivers may be provided by the OS) ([0031], [0033]). One would have been motivated to do so to improve the efficiency of an event notification process.

Claims 8-15 represent the apparatus and medium of claims 1-7, respectively and are rejected along the same rationale.

Conclusion
(See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171